Citation Nr: 1023000	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  03-29 191A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from November 1968 to 
November 1972 and from January 1973 to January 1990.  The 
Veteran died in May 2002.  The appellant is the Veteran's 
surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that the Veteran's plasmocytoma/ 
multiple myeloma was caused by  exposure to petroleum agents 
and pesticides during service.  In a statement received in 
August 2009, the appellant indicated that the Veteran was 
exposed to herbicides while in camp in Thailand.  She also 
stated that the Veteran was exposed to petroleum while 
working on the flightline.

In a May 2010 brief, the appellant's representative argued 
that there is evidence that the Veteran was exposed to 
herbicides during service.  The appellant's representative 
noted that the Veteran served at Utapao Air Force Base in 
Thailand from 1973 to 1974.  The appellant's representative 
noted that a CHECO report indicated that herbicides were used 
in Thailand. 

The Board notes that statements submitted by the Veteran 
during his lifetime indicated that he was exposed to gas and 
diesel fumes and cleaning solvents.  

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
if there is no record of such disease during service: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

VA regulations provide that the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962; 
and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and 
it contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6) (2009).  

The evidence of record does not show that the Veteran set 
foot on land in Vietnam.  38 C.F.R. § 3.313; see also Haas v. 
Peake, 525 F.3d at 1189.

Personnel records in the claims file reflect that the Veteran 
served at Utapao Airfield, Thailand between August 1973 and 
September 1974.  The Veteran served with the 307th Munitions 
Maintenance Squadron.  

The Board finds that additional development is necessary to 
determine whether the Veteran was exposed to herbicides 
during his service in Thailand.  On remand, the AMC/ RO 
should obtain the Veteran's personnel records.  The AMC/ RO 
should contact the Department of Defense to ascertain whether 
herbicide agents were used at the base(s) in Thailand where 
the Veteran was stationed

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  Hupp, 21 Vet. App. at 352-53.  The 
appellant has not been provided with notice as mandated by 
Hupp.  The AMC/ RO should provide such notice. .  

The claims file contains several medical opinions; however, 
no examiner has addressed whether the multiple myeloma was 
causally related to chemical exposures the Veteran had during 
service.  The reports of exposures to oil, gas and solvents 
are consistent with the Veteran's service occupation as an 
aircraft superintendent.  Accordingly, the Board finds that a 
medical opinion is necessary to determine whether multiple 
myeloma was caused by the Veteran's exposures to oil, gas and 
solvent agents.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant notice as mandated 
by Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2.	Contact the AMC/ RO to obtain the 
Veteran's complete personnel file.  

3.	The RO should contact DOD and/or JSRRC 
to determine whether herbicides were 
used on the base(s) where the Veteran 
was stationed during his period of 
service in Thailand.  

4.	The AMC/ RO should obtain a medical 
opinion from an appropriate physician 
qualified to provide a medical opinion 
regarding the etiology of multiple 
myeloma.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination.  The 
examination report should note that the 
claims file was reviewed.  

5.	 The examiner should provide a medical 
opinion as to whether multiple myeloma 
was at least as likely as not (50 
percent or greater likelihood) caused 
by chemical exposures during service, 
including exposure to diesel and gas 
fumes and cleaning solvents.  The 
examiner should provide a detailed 
rationale for the opinion. 

6.	Following the completion of the 
requested actions, the AMC/ RO should 
readjudicate the claim on appeal.  If 
the disposition of the claim remains 
unfavorable, the appellant and her 
representative should be furnished with 
a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


